DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-6, 8-15, 19, under 35 USC 103 have been fully considered and are sufficient to overcome the rejections.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barbagli et al (US 20090076476) for the previously rejected claims as well as for new claims 22 and 25. New grounds of rejections for new claims 21, 24 are also provided below in view of Shelton et al (US 20190104919)
Claim Objections
Claim 1 objected to because of the following informalities:  claim element label “(b)” is used for multiple claim elements.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  claim step label “(f)” is used for multiple claim elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "haptic receiver".  There is no longer antecedent basis for this limitation in parent claims 1 or 6. For examining purposes, this will be interpreted as the haptic interface device in claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, 9-10, 12, 14, 15-16, 18-19, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 10292780) in view of Hamilton et al (US 20170188993; hereinafter referred to as Hamilton), Barbagli et al (US 20090076476; hereinafter referred to as Barbagli) and Saadat et al (US 20180125560; hereinafter referred to as Saadat).
Regarding Claim 1, Park teaches an apparatus (see at least elements of Fig. 1 collectively making up apparatus), comprising, 
a medical instrument having a proximal portion and a distal portion, the distal portion having a distal end (see at least surgical tools 230 in Fig. 1 with proximal end attached to manipulator and distal end for interacting with patient);
a manipulator, the proximal portion of the medical instrument being attachable to the manipulator (see at least surgical tool elements 230 attached to arms 210 in Fig. 1);
, the medical instrument having a proximal end attached to the manipulator, a distal portion and a distal end (see at least elements 230 of Fig. 1, proximal end interpreted as end attached to robot arm and distal end interpreted as the end within the patient’s body that is not shown); 
a processor, linked to the manipulator and transmitting control signals to the manipulator to cause the manipulator to displace the medical instrument to achieve a desired position and orientation of the medical instrument (see at least master controller generating control signal for a robot arm and transmits them to slave controller which drives the first driver of a robot arm according to the control signal in col. 10 lines 3-8 and position sensors to detect current positions of the surgical tools in col. 11 lines 5-10, the master controller and slave controller are interpreted to collectively make up the processor); 
a first contact force sensor disposed on the distal portion of the medical instrument and linked to the processor (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37 and outputting the sensed external force to the slave controller in col. 11 line 64-66 and in Fig. 6 element 231), 
a haptic interface device linked to the processor, wherein the processor is configured to transmit haptic signals to the haptic interface device (see at least master controller 130 communicating with haptic gloves 400 in Fig. 2), to thereby drive the haptic interface device, to thereby provide haptic feedback to a human operator (see at least vibrator 420 and sensation applier 430 in col. 9 lines 43-51), based on signals from the first contact force sensor (see at least col. 11 line 64 to col. 12 line 7) 
While Park does teach the control signals to the haptic gloves being in response to sensed external forces on the surgical tool, it fails to explicitly teach the following, but Hamilton does teach transmitting control signals to the manipulator to achieve an orientation of the medical instrument relative to a patient (see at least “a computer generates commands and directs the mechanism to translate and reorient the probe along the surface of the head until a candidate signal is located” in par. 0165 and “The support structure 4010 is configured to position the probe 4020 relative to a target surface 4022” in par. 0169 and “during positioning of the probe 4020 to conform to the contour of the target surface 4022 (e.g., the head of the patient or subject)” in par. 0188). Note the computer is generating commands to the support structure, which is a manipulator, to orient the probe relative to a target surface, which is a target surface of the patient’s head. 
wherein the processor is further configured to transmit the control signals to the manipulator to cause the manipulator to displace the medical instrument to achieve a predetermined force against the patient (see at least  “maintain the appropriate force against the skull/skin to maximize signal quality by maintaining appropriate contact force” in par. 0062 and “This force sensor 4206 serves both to ensure that enough ; Note the surface being scanned is a surface of the patient (see Figs. 26-28). 
wherein the processor is configured to issue the control signals responsively to force indications received from the first contact force sensor (see at least control loop in par. 0229 interpreted as control signals issued by the processor responsive to force sensor probe data) to maintain the predetermined force against the patient (see at least force maintained in a range of 2 to 10 N in par. 0228 and Fig. 30B). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park to incorporate the teachings of Hamilton processor controls the probe to move about an orientation relative to the patient and maintains a contact force within a predetermined range against the patient. The purpose to incorporate the teachings of Hamilton would be to ensure sufficient contact is made for accurate probe measurements while maintain the safety of the patient by not overloading the contact force (see par. 0226).
Park and Hamilton fail to explicitly teach the following, but Barbagli does teach:
a location sensor disposed on the distal portion of the medical instrument and linked to the processor, wherein the processor is configured to determine a location of the distal portion based on signals from the location sensor (see at least position determining system 70 and sensors 72 used to determine position of the distal end 20 of the catheter in par. 0060); and 
to thereby provide haptic feedback to a human operator, based on signals from the first contact force sensor and the location sensor (see at least “Optionally, if the system senses that the instrument distal end has moved beyond a certain limit in an effort to reach and/or maintain a selected threshold force on the target tissue surface, the system may stop servoing to the force and instead servo to position only.” in par. 0108 interpreted to mean that the haptic “detent” signal will continue to be applied to the user interface until the catheter tip is at a determined position where servoing is no longer needed, which is haptic feedback based on signals from the location sensor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park and Hamilton to incorporate the teachings of Barbagli wherein tool tip has both a force sensor and location sensor and haptic signals to a surgeon are based on both. The motivation to incorporate the teachings of Barbagli would be to ensure that the catheter tip does not leave a safe workspace and enter unsafe territory (see par. 0098). 
While Barbagli does teach a catheter inserted into similar sized passageways (see Fig. 6-10) Park, Hamilton, and Barbagli fail to explicitly teach inserting a medical instrument into a nasal passageway, but Saadat does teach inserting the medical instrument within a paranasal passageway of a patient (see at least par. 0069 and Fig. 6A/B).

	
Regarding Claim 3, Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 1 (see Claim 1 analysis). Park further teaches wherein the first contact force sensor is disposed at the distal end of the medical instrument. (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37). Note while Park is silent to what explicitly is defined as an end portion, it does indicate that the surgical tools are mounted on the end portions of the robot arms (see col. 9 lines 52-54) and in Fig. 1 it is clear that the surgical tools (elements 230) are mounted on the distal end of the robot arms, so the “end portion” of the surgical tools in Park is therefore also interpreted to mean the distal ends of the surgical tools.

Regarding Claim 5, Park as modified by Hamilton, Barbagli, and Saadat teaches The apparatus according to claim 1 (see Claim 1 analysis), Park further teaches further comprising: 
(a) an operator interface with the processor, wherein the control signals are modifiable by human operator input via the operator interface (see at least input receiving command to select an operation mode of the surgical robot system, and ; 

Regarding Claim 6, Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 1 (see Claim 1 analysis). Park further teaches further comprising a wireless transmitter for transmitting the haptic signals to the haptic interface device (see at least Communicator elements 140 and 250 and communication chain from sensor element 231 to haptic glove element 400 in Fig. 2 and col. 11 line 64 to col. 12 line 6 and controller of the haptic glove transmitting and receiving data in a wireless communication scheme in col.12 lines 37-39).


Regarding Claim 9, Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 1 (see Claim 1 analysis). Park further teaches wherein the processor is operative to calculate a contact force vector between the medical instrument and a contacting surface (see at least sensor sensing an external force applied to the surgical tool and outputting magnitude and direction data to slave controller, the magnitude and direction data is interpreted as a contact force vector, and slave controller transmits data to master controller, and the master controller generates a control signal to operate the vibrator 420 such that the operator feels a sensation corresponding to the external force in col. 14 lines 5-19 ).

Regarding Claim 10, Park teaches A method, comprising: 
(a) attaching a proximal portion of a medical instrument to a manipulator (see at least mounting another surgical tool on the corresponding robot arm in col. 6 lines 6-1, see also elements 230 of Fig. 1, proximal end interpreted as end attached to robot arm and distal end interpreted as the end within the patient’s body that is not shown); 
(b) linking a processor to the manipulator (see at least master controller generating control signal for a robot arm and transmits them to slave controller which drives the first driver of a robot arm according to the control signal in col. 10 lines 3-8, the master controller and slave controller are interpreted to collectively make up the processor ); 
(c) transmitting control signals from the processor to the manipulator to cause the manipulator to displace the medical instrument to achieve a desired position and orientation of the medical instrument (see at least master controller generating control signal for a robot arm and transmits them to slave controller which drives the first driver of a robot arm according to the control signal in col. 10 lines 3-8 and position sensors to detect current positions of the surgical tools in col. 11 lines 5-10); 
(d) receiving data from a first contact force sensor on the medical instrument, the first contact force sensor being (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37 and outputting the sensed external force to the slave controller in col. 11 line 64-66 and in Fig. 6 element 231) configured to measure the force vector, the data indicating the force vector measured by the first contact sensor, the data being received by the processor (see at least sensor sensing an external force applied to the surgical tool and outputting magnitude and direction data to slave controller, the magnitude and direction a contact force vector, and slave controller transmits data to master controller, and the master controller generates a control signal to operate the vibrator 420 such that the operator feels a sensation corresponding to the external force in col. 14 lines 5-19 ); 
(f) calculating in the processor a contact force vector between the medical instrument and a contacting surface (see at least “For example, the master controller 130 determines a vibrator 420 provided along a direction corresponding to a direction of the external force applied to the surgical tool 230 among the vibrators 420 installed on the haptic glove 400, and determines the magnitude of vibration of the determined vibrator 420 such that the vibration generated from the determined vibrator 420 corresponds to the magnitude of the external force.” In col. 14 lines 13-28 interpreted as calculating a vector for the external force between the tool and a contact surface)
(g) issuing haptic signals from the processor to a haptic interface device, the haptic interface device providing haptic feedback to a human operator in response to the haptic signals, the haptic feedback indicating a magnitude and direction of the calculated contact force vector (see at least “see at least “the master controller 130 generates a control signal to operate the vibrator 420 such that the operator feels a sensation corresponding to the external force” in col. 14 lines 13-28).
While Park does teach the control signals to the haptic gloves being in response to sensed external forces on the surgical tool, it fails to explicitly teach the following, but Hamilton does teach:
transmitting control signals from the processor to the manipulator to cause the manipulator to displace the medical instrument to achieve a desired force vector (see at 
issuing the control signals from the processor responsively to force indications received from the first contact force sensor (see at least “this type of closed loop controller is called admittance control and is programmed into the software. Admittance control relates the measured force to a desired probe position and orientation,” in par. 0218; the closed loop controller is interpreted as a processor issuing control signals to the manipulator) so as to constantly maintain the force vector of the medical instrument against the surface of the patient during an operation (see at least “maintain the appropriate force against the skull/skin to maximize signal quality by maintaining appropriate contact force (e.g., as performed in block 301)” in par. 0062) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park to incorporate the teachings of Hamilton wherein the processor sends control signals instructing corrective motion in response to detected external force. The purpose to incorporate the teachings of Hamilton would be to ensure sufficient contact is made for accurate probe measurements while maintain the safety of the patient by not overloading the contact force (see par. 0226).
Park and Hamilton fail to explicitly teach the following, but Barbagli does teach: 
(e) receiving data from a location sensor on the medical instrument, the data from the location sensor indicating a location of the medical instrument within a patient (see at least position determining system 70 and sensors 72 used to determine position of the distal end 20 of the catheter in par. 0060);
(f) in response to the data received from the first contact force sensor and the location sensor, issuing control signals from the processor as to constantly maintain the calculated contact force of the medical instrument against the surface of the patient during an operation (see at least examples of automatic limiting and stabilization of applied force exerted on the tissue surface in par. 0107 and 0108 and illustrated in fig. 25 interpreted as issuing control signals from the processor to constantly maintaining acceptable force against the tissue surface and position based on the force and location sensor data, see also sensing an axial force vector in par. 0025); 
Given that Hamilton already teaches constantly maintaining a force vector based on force sensor feedback, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park and Hamilton to combine with the teachings of Barbagli wherein control signals are issued from the processor to constantly maintain acceptable force against the tissue surface and position based on the force and location sensor data, in order to arrive at constantly maintaining an applied contact force vector with a tissue surface of a patient. The motivation to incorporate the teachings of Barbagli would be to ensure that the catheter tip does not leave a safe workspace and enter unsafe territory (see par. 0098) and to limit and stabilize applied force to the patient tissue to ensure it stays at a safe level (see par. 0107-0108) .
Park and Hamilton fail to explicitly teach inserting a medical instrument into a nasal passageway, but Saadat does teach inserting the medical instrument against a surface of an inner cavity within the head of a patient (see at least par. 0069 and Fig. 6A/B).


Regarding Claim 12, Park as modified by Hamilton, Barbagli, and Saadat teaches the method according to claim 10 (see Claim 10 analysis). Park further teaches wherein the first contact force sensor is disposed at a distal end of the medical instrument (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37). Note while Park is silent to what explicitly is defined as an end portion, it does indicate that the surgical tools are mounted on the end portions of the robot arms (see col. 9 lines 52-54) and in Fig. 1 it is clear that the surgical tools (elements 230) are mounted on the distal end of the robot arms, so the “end portion” of the surgical tools in Park is therefore also interpreted to mean the distal ends of the surgical tools.

Regarding Claim 14, Park as modified by Hamilton, Barbagli, and Saadat teaches the method according to claim 10 (see Claim 10 analysis). Park further teaches further comprising: 
(a) providing an operator interface with the processor, wherein the control signals are modifiable by a human operator input via the operator interface (see at least input ; 

	
Regarding Claim 15, Park as modified by Hamilton, Barbagli, and Saadat teaches The method according to claim 10 (see Claim 10 analysis), Park further teaches further comprising wirelessly transmitting the force indications as the haptic signals to the haptic receiver (see at least Communicator elements 140 and 250 and communication chain from sensor element 231 to haptic glove element 400 in Fig. 2 and col. 11 line 64 to col. 12 line 6 and controller of the haptic glove transmitting and receiving data in a wireless communication scheme in col.12 lines 37-39)
Regarding Claim 22,  Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 1 (see Claim 1 analysis), Park further teaches wherein the haptic feedback device comprises a vibration generator, the haptic signals being configured to cause the vibration generator to impart vibrations to the human operator with a periodicity or intensity that varies based on signals from the first contact force sensor vector (see at least vibration intensity and period for each vibrator corresponding to the magnitude and direction of the external force in col. 12 lines 52-64 interpreted to be based on the calculated contact force vector)
Park, Hamilton, and Saadat fail to teach the following, but Barbagli does teach: 
the haptic signals being configured to cause the vibration generator to impart vibrations to the human operator with a periodicity or intensity that varies based on signals from the location sensor (see at least automatic haptic feedback and limiting of position via servoing example in par. 0107-0108 interpreted as haptic vibration in response to the distal end moving beyond a certain limit until the distal end can be served back within position limits, an on/off vibration trigger like this is interpreted as a binary variation of periodicity or intensity).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park and Hamilton to incorporate the teachings of Barbagli wherein tool tip has both a force sensor and location sensor and haptic signals to a surgeon are based on both. The motivation to incorporate the teachings of Barbagli would be to ensure that the catheter tip does not leave a safe workspace and enter unsafe territory (see par. 0098). 

Regarding Claim 25, Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 10 (see Claim 10 analysis). Park further teaches wherein the haptic feedback device comprises a vibration generator, the vibration generator imparting vibrations to the human operator with a periodicity or intensity that varies based on the calculated contact force vector (see at least vibration intensity and period for each vibrator corresponding to the magnitude and direction of the external force in col. 12 lines 52-64 interpreted to be based on the calculated contact force vector).

Claim 2, 4, 8, 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Hamilton, Barbagli, and Saadat as applied to claim 1, 10 above, and further in view of Blumenkranz et al (US 8628518; hereinafter referred to Blumenkranz).
Regarding Claim 2, Park as modified by Hamilton, Barbagli, and Saadat teaches The apparatus according to claim 1 (see Claim 1 analysis). Park further teaches wherein the distal portion comprises 25 percent of a length of the medical instrument (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37).  Note the interpretation is that the distal portion comprises the distal end of the medical instrument base on par. 0034 of applicant specification. 
However, even if that is not the intended claim scope of the distal portion, while Park does not teach the following Blumenkranz does teach wherein the contact force sensor is disposed on the distal portion wherein the distal portion comprises 25 percent of a length of the medical instrument (see at least force sensor apparatus coupled to a distal end of a rigid shaft and proximal to a wrist joint in col. 15 line 41-45 and location of element 500 of Fig. 5 interpreted to be well within the distal portion definition but not on the distal end of the tool).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Blumenkranz wherein the contact force sensor is disposed within a distal portion that comprises 25 percent of the length of the instrument. The purpose to incorporate the teachings of Blumenkranz would be to make the measurement of the forces 

Regarding Claim 4, Park as modified by Hamilton, Barbagli, and Saadat teaches The apparatus according to claim 1 (see Claim 1 analysis). 
Park fails to teach the following, but Hamilton does teach wherein the processor is configured to issue the control signals responsively to force indications received from the contact force sensor (see at least “both force and position feedback control to both position, and maintain the appropriate force against the skull/skin to maximize signal quality by maintaining appropriate contact force (e.g., as performed in block 301)” in par. 0062).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park to incorporate the teachings of Hamilton wherein the robot arm is automatically controlled to take corrective action based on force data from one force sensor. The purpose to incorporate the teachings of Hamilton would be to would be to ensure sufficient contact is made for accurate probe measurements while maintain the safety of the patient by not overloading the contact force (see par. 0226).
 Park as modified by Hamilton, Barbagli, and Saadat teaches only one force sensor used to determine automatic corrective motion, but Blumenkranz teaches further comprising a second contact force sensor (see ε2 in Fig. 6A/B proximal to ε1)  disposed on the medical instrument proximal to the first contact force sensor (see ε1 in Fig. 6A/B). 
Wherein the processor is configured to issue the control signals responsively to other force indications received from the second contact force sensor (see at least computer control hardware processing the forces from each sensor in col. 19 lines 1-19).
Given that Hamilton teaches automatic corrective motion based on force feedback, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Blumenkranz wherein the instrument has another force sensor proximal to the most distally located force sensor, and the data from both force sensors are used to determine corrective motion of the robot arm. The purpose to incorporate the teachings of Blumenkranz would be to have the force sensors in a configuration to eliminate undesired noise or errors in the force data due to factors like variations in the effective lever arm length from changes in grip orientation during surgery or changes in temperature (see col. 17 line 58 to col. 18 line 7). 

Regarding Claim 8, Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 6 (see Claim 6 analysis). Park as modified by Hamilton, Barbagli, and Saadat fails to explicitly teach the following, but Blumenkranz does teach  further comprising a communications module directly coupled with the contact force sensor (see at least “wireless package 270A (FIG. 2D) includes two components, a surface acoustic wave strain sensor with identification information 290A and a small folded antenna 280A” in col. 8 lines 20-23; the antenna is interpreted as a , wherein the communications module is configured to transmit the haptic signals to the haptic receiver (see at least apparatus that supports a wireless force sensor receiving raw strain data transmitted from wireless force sensor mounted on surgical instrument in col. 13 line 47 to col. 14 line 16 and in Fig. 4A). Note the interpretation for examining of this claim (as previously discussed in 112(b) rejection) is that raw force data is transmitted from the contact force sensor and processed at the haptic receiver. The apparatus described in col. 13 line 47-50 is interpreted as the haptic receiver and comprises the wireless interrogator, control system, and I/O device (see col. 13 line 51 to col. 14 line 16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Blumenkranz wherein raw strain data is transmitted directly to a wireless haptic receiver apparatus. The purpose to incorporate the teachings of Blumenkranz would be to eliminate the need to route wires through difficult locations on the surgical instrument and eliminate the need for additional sterile electrical contacts (see col. 13 lines 39-46).
	
	Regarding Claim 11, Park as modified by Hamilton, Barbagli, and Saadat teaches the method according to claim 10 (see Claim 10 analysis). Park further teaches wherein the first contact force sensor is disposed on a distal portion of the medical instrument, the distal portion comprising 25 percent of a length of the medical instrument (see at least sensor installed at the end portion of the surgical tool to sense an external force applied to the surgical tool in col. 11 lines 34-37). Note the 
However, even if that is not the intended claim scope of the distal portion, while Park does not teach the following Blumenkranz does teach wherein the contact force sensor is disposed on the distal portion wherein the distal portion comprises 25 percent of a length of the medical instrument (see at least force sensor apparatus coupled to a distal end of a rigid shaft and proximal to a wrist joint in col. 15 line 41-45 and location of element 500 of Fig. 5 interpreted to be well within the distal portion definition but not on the distal end of the tool).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Blumenkranz wherein the contact force sensor is disposed within a distal portion that comprises 25 percent of the length of the instrument. The purpose to incorporate the teachings of Blumenkranz would be to make the measurement of the forces independent of the orientation and effective lever arm length of a wrist mechanism at the distal end of the instrument (see col. 16 lines 32-34).

Regarding Claim 13, Park as modified by Hamilton, Barbagli, and Saadat teaches the method according to claim 10 (see Claim 10 analysis). 
	Park fails to teach the following, but Hamilton does teach wherein the control signals issued by the processor responsively to received data from the first contact force sensor (see at least “both force and position feedback control to both position, and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park to incorporate the teachings of Hamilton wherein the robot arm is automatically controlled to take corrective action based on force data from one force sensor. The purpose to incorporate the teachings of Hamilton would be to would be to ensure sufficient contact is made for accurate probe measurements while maintain the safety of the patient by not overloading the contact force (see par. 0226).
 Park as modified by Hamilton, Barbagli, and Saadat teaches only one force sensor used to determine automatic corrective motion, but Blumenkranz teaches further comprising 
Receiving data from a second contact force sensor (see ε2 in Fig. 6A/B proximal to ε1) the second contact force sensor being positioned proximal to the first contact force sensor on the medical instrument (see ε1 in Fig. 6A/B).
 Given that Hamilton teaches automatic corrective motion based on force feedback, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Park as modified by Hamilton, Barbagli, and Saadat to combine with the teachings of Blumenkranz wherein the instrument has another force sensor proximal to the most distally located force sensor, in order to arrive at wherein the control signals issued by the processor are in response to the received data from the second contact force sensor and in response to the received data from the first contact force sensor. The .

Claim 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Hamilton, Barbagli, and Saadat as applied to claim 1, 10 above, and further in view of Shelton et al (US 20190104919; hereinafter referred to Shelton)
Regarding Claim 21 Park as modified by Hamilton, Barbagli, and Saadat teaches the apparatus according to claim 1 (see Claim 1 analysis). Park teaches wherein the haptic interface device includes a motor-driven actuator that is configured to deform in response to haptic signals from the processor (see at least “the master controller 130 generates a control signal that operates the vibrator 420 and the sensation applier 430 of the haptic glove 400 such that the operator who wears the haptic glove 400 senses a force or torque corresponding to the external force,” in col. 12 lines 1-5 and Fig. 5A/B, the vibrators and sensation appliers are interpreted to be motor-driven actuators that deform to vibrate or apply force in response to haptic control signals from the master controller).
While Park teaches a haptic glove that is worn over the wrist, Park, Hamilton, Barbagli, and Saadat fail to explicitly teach the following, but Shelton does teach: 
a wearable wrist bracelet that provides haptic feedback (see at least “The wrist-worn wearable 214100 can be attached to the clinician's wrist “W” like a watch or a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic gloves taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Shelton wherein the haptic feedback is provided via a bracelet worn on the surgeon’s wrist. The motivation to incorporate the teachings of Shelton would be to increase mobility in the surgeon’s hands/fingers. 
	
Regarding Claim 24, Park as modified by Hamilton, Barbagli, and Saadat  teaches the method according to claim 10 (see Claim 10 analysis), Park teaches wherein the haptic interface device includes a motor-driven actuator that is configured to deform in response to haptic signals from the processor (see at least “the master controller 130 generates a control signal that operates the vibrator 420 and the sensation applier 430 of the haptic glove 400 such that the operator who wears the haptic glove 400 senses a force or torque corresponding to the external force,” in col. 12 lines 1-5 and Fig. 5A/B, the vibrators and sensation appliers are interpreted to be motor-driven actuators that deform to vibrate or apply force in response to haptic control signals from the master controller).
While Park teaches a haptic glove that is worn over the wrist, Park, Hamilton, Barbagli, and Saadat fail to explicitly teach the following, but Shelton does teach: 
a wearable wrist bracelet that provides haptic feedback (see at least “The wrist-worn wearable 214100 can be attached to the clinician's wrist “W” like a watch or a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the haptic gloves taught by Park as modified by Hamilton, Barbagli, and Saadat to incorporate the teachings of Shelton wherein the haptic feedback is provided via a bracelet worn on the surgeon’s wrist. The motivation to incorporate the teachings of Shelton would be to increase mobility in the surgeon’s hands/fingers. 
Allowable Subject Matter
Claim 19 allowed.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art for Claim 19 comes from Park, Hamilton, Barbagli, and Saadat above. However, the references alone or in combination fail to explicitly teach wherein the haptic signals rather than control signals are responsive to the first and second force sensors as well as from the location sensors, in combination with all of the other limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al (US 20150342695) discloses a tool with distal end and proximal force sensors and haptic force feedback
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664